     Case: 1:20-cv-07739 Document #: 20 Filed: 08/10/21 Page 1 of 4 PageID #:64




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

AQUANETTE THOMPSON, on                        )
behalf of herself and all others similarly    )
situated,                                     )
                                              )
                      Plaintiff,              )
                                              )      Case No. 20-cv-07739
      vs.                                     )
                                              )
MARKOFF LAW LLC,                              )
                                              )
                      Defendant.              )

                        STIPULATION TO SUBSTITUTE PLAINTIFF
                           AND FOR VOLUNTARY DISMISSAL

       Pursuant to Federal Rules of Civil Procedure 25 and 41, Ronald Peterson, not individually

but solely as chapter 7 trustee (the “Trustee”) for the bankruptcy estate of Plaintiff Aquanette

Thompson (“Thompson”), and Defendant Markoff Law LLC (“Markoff,” together with the

Trustee, the “Parties”) hereby stipulate to (the “Stipulation”) and request entry of an order (a)

substituting the Trustee as the plaintiff in the above-captioned lawsuit (the “Lawsuit”); and (b)

voluntarily dismissing Lawsuit with prejudice. In support of this Stipulation, the Parties state as

follows:

       1.      On December 28, 2020, the Debtor filed the above-captioned Lawsuit against

Markoff alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

       2.      On March 11, 2021, while the Lawsuit remained pending, Thompson filed a

voluntary petition for relief under chapter 7 of the Bankruptcy Code in the United States

Bankruptcy Court for the Northern District of Illinois (the “Bankruptcy Court”). (Case No. 21-

03135 (Bankr. N.D. Ill.), Dkt. 1). At that time, the Ronald Peterson was appointed chapter 7 trustee

of Thompson’s bankruptcy estate.
     Case: 1:20-cv-07739 Document #: 20 Filed: 08/10/21 Page 2 of 4 PageID #:65




        3.      Pursuant to 11 U.S.C. § 541, upon the filing of Thompson’s bankruptcy case and

subject to certain inapplicable exceptions, “all legal or equitable interests of [Thompson] in

property”—including her interest in the Lawsuit, and the claims and causes of action asserted

therein—became property of her bankruptcy estate. See 11 U.S.C. § 541(a)(1).

        4.      On June 4, 2021, the Trustee filed a motion under Federal Rule of Bankruptcy

Procedure 9019 seeking the Bankruptcy Court’s approval of a settlement of the Lawsuit. (Case

No. 21-03135 (Bankr. N.D. Ill.), Dkt. 19). On July 1, 2021, the Bankruptcy Court entered an order

authorizing the Trustee to settle the Lawsuit under the terms of the parties’ settlement agreement,

which requires the Trustee to dismiss the Lawsuit with prejudice. (Case No. 21-03135 (Bankr.

N.D. Ill.), Dkt. 23).

        5.      Consequently, as Thompson’s interest in this Lawsuit transferred to her bankruptcy

estate upon the filing of her chapter 7 case by operation of 11 U.S.C. § 541, cause exists to

substitute the Trustee as sole plaintiff in the Lawsuit pursuant to Federal Rule of Civil Procedure

25(c). See Fed. R. Civ. P. 25(c) (“If an interest is transferred, the action may be continued by or

against the original party unless the court, on motion, orders the transferee to be substituted in the

action or joined with the original party.”).

        6.      Once substituted as plaintiff, Federal Rule of Civil Procedure 41(a) permits the

Trustee to dismiss the Lawsuit with prejudice by filing either: (a) a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment; or (b) a stipulation of

dismissal signed by all parties who have appeared. See Fed. R. Civ. P. 41(a).

        7.      In accordance with Federal Rule of Civil Procedure 25(c), the Parties gave notice

of this Stipulation to Thompson’s counsel in the manner required under Rule 5, as set forth in the

certificate of service accompanying this Motion.
     Case: 1:20-cv-07739 Document #: 20 Filed: 08/10/21 Page 3 of 4 PageID #:66




       WHEREFORE, the Parties respectfully request that the Court enter an order: (a) approving

this Stipulation; (b) substituting the Trustee as the sole plaintiff in Lawsuit; (c) dismissing the

Lawsuit with prejudice; and (d) granting such other relief as the Court deems proper.

Dated: August 10, 2021                           Respectfully submitted,

 RONALD R. PETERSON, not individually             MARKOFF LAW LLC
 but solely as chapter 7 trustee for the
 bankruptcy estate of Aquanette Thompson

 By: /s/ Ronald R. Peterson                       By: /s/ Joseph D. Kern
        Ronald R. Peterson, Trustee                   One of Its Attorneys

 Ronald R. Peterson                               David M. Schultz
 353 N. Clark Street                              Joseph D. Kern
 Chicago, Illinois 60654                          Hinshaw & Culbertson LLP
 (312) 923-2981                                   151 N. Franklin Street, Suite 2500
 rpeterson@jenner.com                             Chicago, Illinois 60606
                                                  (312) 704-3445
                                                  dschultz@hinshawlaw.com
                                                  jkern@hinshawlaw.com
     Case: 1:20-cv-07739 Document #: 20 Filed: 08/10/21 Page 4 of 4 PageID #:67




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on August 10, 2021, he caused copies

of the foregoing STIPULATION TO SUBSTITUTE PLAINTIFF AND FOR VOLUNTARY

DISMISSAL to be served upon the parties listed below by ECF and by causing copies of same

to be deposited in the United States Postal Service receptacle at 353 N. Clark Street, Chicago,

Illinois 60654, in properly addressed envelopes with correct first-class postage prepaid.


Mario Kris Kasalo
The Law Office of M. Kris Kasalo, Ltd.
4950 Madison St.
P.O. Box 1425
Skokie, IL 60077
312-726-6160
Email: mario.kasalo@kasalolaw.com



                                             /s/ Ronald R. Peterson
                                             Ronald R. Peterson
